WEST V. WEST



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-399-CV





PACE WEST	APPELLANT



V.



LENORA WEST	APPELLEE



------------



FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Pace West attempts to appeal from the trial court’s Agreed Protective Order in the underlying divorce case.  The parties’ divorce proceeding remains pending and unresolved in the trial court.  Thus, the trial court’s protective order is not a final, appealable order.  
See Kiefer v. Kiefer
, 132 S.W.3d 601, 602 (Tex. App.—Fort Worth 2004, no pet.) (holding that a protective order rendered during the pendency of a divorce is not a final judgment for purposes of appeal); 
see also
 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2006) 
(conferring right to appeal from certain interlocutory orders).

On November 1, 2006, we notified the parties that this appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal on or before November 13, 2006.  
See
 
Tex. R. App. P. 
42.3(a).  We have not received any response.

Because the trial court’s protective order is not an appealable interlocutory order, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P. 
42.3(a), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  December14, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.